DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 3/17/22. As directed by the amendment: claim 1 has been amended, claim 2 has been cancelled and new claims 13-14 have been added.  Thus, claims 1, 3-14 are presently pending in this application.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowiez et al. (US 20100022990 A1) in view of Chen et al. (US 20100101583 A1) and Kotanko et al. (US 20170119258 A1), and further in view of Lawrenson (US 20160262625 A1).

Regarding Claim 1, Karpowiez teaches a wound therapy system, comprising: 
a source of negative pressure configured to be in fluidic communication with a wound dressing placed over a wound (¶ 8, 42, 51), the source of negative pressure configured to provide negative pressure under the wound dressing (Abstract); 

and the controller 5 in communication with both the source of negative pressure and the sensor 3 (‘wound sensor array’, fig.1; ¶ 12), 
the controller 5 configured to: 
determine a treatment factor from the sensor data (¶ 12). 
Karpowiez fails to teach a visualization sensor positioned above the wound, the visualization sensor configured to collect video data of the wound, the video data comprising a red color value; and that the controller is configured to: amplify the red color value by Eulerian video magnification, and determine a treatment factor from the amplified red color value; causing the source of negative pressure to increase or decrease a level of provided negative pressure if the treatment factor differs from a threshold.
Kotanko teaches a visualization sensor positioned above an area of interest on the patient, the visualization sensor configured to collect video data of an area of interest on the patient (Abstract; ¶ 25, 47, 48) and Chen teaches causing the source of negative pressure to increase or decrease a level of provided negative pressure if the treatment factor differs from a threshold (¶ 30, 67), but Kotanko/Chen fail to teach that the video data of the wound comprises a red color value; and that the controller is configured to: amplify the red color value by Eulerian video magnification, and determine a treatment factor from the amplified red color value. 
Lawrenson discloses a therapy system, and teaches Eulerian video magnification technique is applied to the image signal with the video data comprising a red color value ("red color content", ¶ 109); and that a controller 26 ('processing unit', fig.3, ¶ 108) is configured to: amplify the red color value by Eulerian video magnification ("Eulerian video magnification may also be used to amplify the red color content", ¶ 109), and determine a treatment factor from the amplified red color value ("information in the vital state of the patient is derived based on an evaluation of the red color content", ¶ 109. Note: the information would be used to determine treatment factor by the controller as already taught by Karpowiez’s ¶ 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karpowiez, such that a visualization sensor would be positioned above the wound, the visualization sensor configured to collect video data of the wound, as taught by Kotanko, for the purpose of providing additional enhanced perfusion sensor for capturing and analyzing images of the small motion of an area of interest to determine the at least one blood flow characteristic of the patient based on the time-function of the amplitude of optic flow (Kotanko ¶ 25, 47), wherein the video data comprising a red color value; and that the controller is configured to: amplify the red color value by Eulerian video magnification, and determine a treatment factor from the amplified red color value, as taught by Lawrenson, for the purpose of deriving the information on the vital state of the patient (Lawrenson ¶ 40), and to further modify the controller to be configured to cause the source of negative pressure to increase or decrease a level of provided negative pressure if the treatment factor differs from a threshold, as taught by Chen, for the purpose of controlling the operation of the negative pressure source based on the physiological status provided from the physiological status extraction unit (Chen ¶ 30). 

Regarding Claim 4, Karpowiez in view of Chen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Karpowiez and Chen fail to disclose that the video data comprises RGB color data. Kotanko discloses that the video data comprises RGB color data (¶ 57). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez/Chen to add the video data comprising RGB color data as taught by Kotanko, for the purpose of detecting the intensity of the visible radiation in one of two or more individual color and/or brightness components (¶ 57).

Regarding Claim 5, Karpowiez in view of Chen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Karpowiez and Chen disclose the sensor is configured to communicate wirelessly with the controller (¶ 10). Karpowiez and Chen fail to disclose the visualization sensor. Kotanko discloses the visualization sensor (Abstract; ¶ 25, 47, 48).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez/Chen to control the visualization sensor as taught by Kotanko, for the purpose of capturing and analyzing images of the small motion of an area of interest to determine the at least one blood flow characteristic of the patient based on the time-function of the amplitude of optic flow (Kotanko ¶ 25, 47).

Regarding Claim 6, Karpowiez discloses the controller is configured to communicate wirelessly with the source of negative pressure (¶ 44, 47). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Karpowiez’s teaching that any known type of communication is intended to be within the scope of the present invention, preferably radio transmission (¶ 44), and that the controller 38 is in wireless communication with the transmitter and provides input to a pump 35 (¶ 47) as motivation for Karpowiez’s relevancy to the teaching so that the controller is configured to communicate wirelessly with the source of negative pressure. 

Regarding Claim 7, Karpowiez/Kotanko fail to teach the controller is configured to transmit a signal to the source of negative pressure to increase negative pressure if the treatment parameter is below the desired value. Chen teaches the controller 130 is configured to transmit a signal to the source of negative pressure 140 to increase negative pressure if the treatment parameter is below the desired value (denoted as optimized pressure setting) (¶ 30, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez to add the controller configured to transmit a signal to the source of negative pressure to increase negative pressure if the treatment parameter is below the desired value as taught by Chen et al., for the purpose of providing proper suitable negative pressure in order to allow sampling of the gaseous components of exudate removed from patient wound bed (¶ 51).

Regarding Claim 8, Karpowiez/Kotanko fail to teach the controller is configured to cause the source of negative pressure to decrease the level of provided negative pressure if the  Chen teaches the controller 130 is configured to cause the source of negative pressure 140 to decrease the level of provided negative pressure if the treatment parameter is above the threshold (¶ 30, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez to add the controller configured to cause the source of negative pressure to decrease the level of provided negative pressure if the treatment parameter is above the threshold as taught by Chen, for the purpose of providing proper suitable negative pressure in order to allow sampling of the gaseous components of exudate removed from patient wound bed (¶ 51).

Regarding Claim 11, Karpowiez teaches the treatment parameter indicates blood flow in the wound (¶ 8,12, 17). 

Regarding Claim 13, Karpowiez teaches the controller (‘controller’, fig.1, ¶ 38), but Karpowiez/Chen fail to teach that it is configured to increase the level of provided negative pressure if the amplified red color value shows an increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value. Kotanko teaches controlling the level of provided negative pressure, which would include increasing the level of provided negative pressure ("The controller may provide real time monitoring of conditions sensed by the at least one sensor in the wound and may control a level of negative pressure applied to the wound.", ¶ 12). However, Kotanko fails to teach increasing the level of provided negative pressure if the amplified red color value shows a decrease from a 
Lawrenson teaches deriving information on the vital state of the patient by evaluating if the amplified red color value ("red color content", ¶ 109) shows a decrease ("change of the red color content over time", ¶ 40; Note: A change in the red color content would include a decrease from a baseline) from a baseline red color value, the baseline red color value collected at an earlier time than the red color value ("red color content", ¶ 109; "evaluation of the red color content change over time of certain pixels in the derived image sequence", ¶ 109. Note: Evaluation of the red color content change over time suggests that there is an original, or baseline, red color value that is analyzed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Karpowiez such that it would be configured to increase the level of provided negative pressure, as taught by Kotanko, if the amplified red color value shows a decrease from a baseline red color value, the baseline red color value collected at an earlier time than the red color value, as taught by Lawrenson, for the purpose to derive the information on the vital state of the patient (Lawrenson ¶ 40), which could be used for subsequent calculations or adjustments to the system.

Regarding Claim 14, Karpowiez teaches the controller (‘controller’, fig.1, ¶ 38), but Karpowiez/Chen fail to teach that it is configured to decrease the level of provided negative pressure if the amplified red color value shows an increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value. Kotanko teaches controlling the level of provided negative pressure, which would include decreasing control a level of negative pressure applied to the wound.", ¶ 12). However, Kotanko fails to teach decreasing the level of provided negative pressure if the amplified red color value shows an increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value. 
Lawrenson teaches deriving information on the vital state of the patient by evaluating if the amplified red color value ("red color content", ¶ 109) shows an increase ("an increase in the red color content", ¶ 40) from a baseline red color value, the baseline red color value collected at an earlier time than the red color value ("red color content", ¶ 109); "evaluation of the red color content change over time of certain pixels in the derived image sequence", ¶ 109. Note: Evaluation of the red color content change over time suggests that there is an original, or baseline, red color value that is analyzed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller of Karpowiez such that it would be configured to decrease the level of provided negative pressure, as taught by Kotanko, if the amplified red color value shows an increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value, as taught by Lawrenson, for the purpose to derive the information on the vital state of the patient (Lawrenson ¶ 40), which could be used for subsequent calculations or adjustments to the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karpowiez in view of Chen, Kotanko and Lawrenson, and further in view of Tsukagoshi et al. (US 9600922 B2).

Regarding Claim 3, Karpowiez/Chen/Kotanko/Lawrenson fail to teach the treatment factor is determined from differences between region values measured in the video data. Tsukagoshi discloses an image processing apparatus, and teaches the treatment factor is determined from differences between region values measured in the video data (Abstract, col.2, 40-57; col.10, 25-30; col.11, ll.4-12; col.12, ll.1-25; col.15, ll.1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez/Chen/Kotanko/Lawrenson to control the treatment factor to be determined from differences between region values measured in the video data as taught by Tsukagoshi, for the purpose of making it possible to easily view the images even when a plurality of images corresponding to mutually-different time phases are superimposed together (col.15, ll.1-14).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowiez in view of Chen Kotanko and Lawrenson, and further in view of Dodd et al. (US 20150148760 A1).

Regarding Claim 9, Karpowiez is silent regarding the controller configured to compare the treatment parameter to a plurality of thresholds. Dodd teaches the controller configured to compare the treatment parameter to a plurality of thresholds (¶ 126). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez such that the controller configured to compare the treatment parameter to a plurality of thresholds, as taught by Dodd, for the purpose of controlling the controller to adjust one or more pressure levels to reduce the pressure exerted on the organ or organs if a parameter exceeds a threshold value (¶ 126).

Regarding Claim 12, Karpowiez is silent regarding the threshold corresponds to a desired level of blood flow in the wound. Dodd teaches that the threshold corresponds to a desired level of blood flow in the wound (¶ 127).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez to control the threshold corresponding to a desired level of blood flow in the wound, as taught by Dodd, for the purpose of controlling the controller to adjust one or more pressure levels to reduce the pressure exerted on the organ or organs if a parameter exceeds a blood flow threshold value to reach a safe or below-threshold value once again (¶ 126, 127).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karpowiez in view of Chen, Kotanko, Lawrenson and Dodd, and further in view of Duesterhoft et al. (US 20140298928 A1).

Regarding Claim 10, Karpowiez/Chen/Kotanko/Lawrenson/Dodd fail to teach the controller is configured to perform the comparison using a lookup table. Duesterhoft teaches the controller is configured to perform the comparison using a lookup table (¶106). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karpowiez such that the controller configured to perform the comparison using a lookup table as taught by Duesterhoft, for the purpose of comparing received data with data in memory and subsequently initiating a signal to a user in response to the comparison (¶ 106). 


Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection, with new additional teaching reference of Lawrence as fully discussed above.
On pages 5-7 of the Applicant’s remarks, the Applicant amended claim 1 and argued that claims 2-14 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Karpowiez et al. (US 20100022990 A1) in view of Chen et al. (US 20100101583 A1) in view of Kotanko et al. (US 20170119258 A1) and further in view of Lawrenson (US 20160262625 A1), as discussed above. Additionally, since 2-14 depend from claim 1, they are similarly rejected as claim 1.

On pages 5-7 of the Applicant’s remarks, the Applicant argues that for claim 1,
One of skill in the art working with the wound treatment device of Karpowiez would not look to the field of sleep apnea treatment for treatment of a wound with negative pressure wound therapy. The device of Chen merely applies vacuum to an oral cavity to pull the tongue and soft palate away from the laryngeal wall to open up the nasal passage.
Kotanko monitors motion video of fistulas and amplifies motion to identify changes in blood flow, but provides minimal connection between these measurements and changes in treatment.
Kotanko mentions "RGB" in paragraph [0057],[however] no further details are provided regarding analysis of color values in pixels and how said color values could be used to modify treatments.

However, the Examiner respectfully disagrees. 
Although the art of Chen is not analogous art to Karpowiez, the focus of art references should not be whether they are analogous to each other, but rather whether the references are analogous to the claimed subject matter. In re Kahn, 441 F.3d 977 986-87 (Fed. Cir. 2006). Chen is reasonably pertinent to the particular problem with which the inventor is involved. The inventor teaches the particular problem to “cause the source of negative pressure to increase or decrease a level of provided negative pressure if the treatment factor differs from a threshold” and Chen teaches this particular problem (¶ 30, 67). In re Clay, 966 F.2d 656, 658-59 (Fed. Cir. 1992); see also In re Bigio, 381 F.3d 1320. 1325 (Fed. Cir. 2004).
Kotanko is not relied upon to teach determining treatment factor from data, rather Karpowiez is relied upon for this teaching (¶ 12). 
Kotanko is not relied upon to teach the analysis of color values in pixels and how said color values could be used to modify treatments, rather Lawrenson is relied upon for these teachings (¶ 40, 108, 109).

Applicant’s arguments with respect to claims 2-14 have been considered but are moot in view of the new ground of rejection with primary reference Karpowiez as fully discussed above for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785